Exhibit 10.7.1 AMENDED AND RESTATED EMPLOYMENT AGREEMENT This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of September 25, 2007 by and between NewAlliance Bancshares, Inc., a business corporation organized under the laws of the State of Delaware (the “Company”), NewAlliance Bank, a Connecticut savings bank (the “Bank”), and Peyton R. Patterson (the “Executive”). W I T N E S S E T H : WHEREAS, the Executive is currently employed as the Chairman, President and Chief Executive Officer of the Company and the Bank pursuant to an employment agreement between the Company, the Bank and the Executive originally entered into as of April 1, 2004 and amended and restated effective January 3, 2006 (the “Employment Agreement”); WHEREAS, the Company and the Bank desire to amend and restate the Employment Agreement in order to make changes to comply with Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), as well as certain other changes; WHEREAS, the Company and the Bank desire to ensure that the Company and the Bank are assured of the continued availability of the Executive's services as provided in this Agreement, with the Company and the Bank collectively referred to herein as the “Employers”; and WHEREAS, the Executive is willing to serve the Company and the Bank on the terms and conditions hereinafter set forth; NOW, THEREFORE, in consideration of the premises and the mutual covenants and conditions hereinafter set forth, the Employers and the Executive hereby agree as follows: SECTION 1. EFFECTIVE DATE; EMPLOYMENT. This Agreement shall be effective on the date first written above (the “Effective Date”), provided that all changes intended to comply with Section 409A of the Code, including without limitation changes to Sections 9, 10, 11 and 12 of the Agreement, shall be retroactively effective to January 1, 2005; and provided further that no retroactive change shall affect the compensation or benefits previously paid to the Executive. Each of the Employers agrees to employ the Executive, and the Executive hereby agrees to such employment, during the period and upon the terms and conditions set forth in this Agreement. SECTION 2. EMPLOYMENT PERIOD. (a) The terms and conditions of this Agreement shall be and remain in effect during the period of three years beginning on April 1, 2007 (the “Commencement Date”) and ending on the third anniversary of the Commencement Date, plus such extensions, if any, as are provided pursuant to Section 2(b) hereof (the “Employment Period”). (b) Except as provided in Section 2(c), prior to the first annual anniversary of the Commencement Date and each annual anniversary thereafter, the Boards of Directors of the Employers shall consider and review (after taking into account all relevant factors, including the Executive's performance) a one-year extension of the term of this Agreement, and the term shall continue to extend each year (beginning with the first annual anniversary date) if the Boards of Directors so approve such extension unless the Executive gives written notice to the Employers of the Executive's election not to extend the term, with such notice to be given not less than ninety (90) days prior to any such anniversary date. If the Board of Directors elects not to extend the term, it shall give written notice of such decision to the Executive not less than ninety (90) days prior to any such anniversary date. If the Executive does not receive such notice, she may, by written notice given at any time during the ninety (90) days prior to the relevant anniversary date, request from the Board of Directors written confirmation that the term has been extended and, if such confirmation is not received by the Executive within thirty (30) days after the request therefor is made, the Executive may treat the term as having not been extended. Upon termination of the Executive's employment with either of the Employers for any reason whatsoever, any annual extensions provided pursuant to this Section 2(b), if not theretofore discontinued, shall automatically cease. In addition, no annual renewals shall extend beyond the Executive's 65th birthday, and in no event shall the Employment Period extend beyond the Executive's 65th birthday. (c) Nothing in this Agreement shall be deemed to prohibit the Employers at any time from terminating the Executive's employment during the Employment Period with or without notice for any reason, provided, however, that the relative rights and obligations of the Employers and the Executive in the event of any such termination, including any requirements with respect to prior notice of such termination, shall be determined under this Agreement. SECTION 3.
